Citation Nr: 0303674	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  00-10 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
to include hypertension.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to August 
1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

In June 1992, the RO issued a final decision denying the 
claim of entitlement to service connection for a heart 
disability.  Later, in September 1999, the veteran applied to 
reopen the claim.  In an April 2001 decision, the Board 
reopened the matter and remanded the claim to the RO for 
further development and adjudicative action.  The November 
2002 supplemental statement of the case reflects the RO's 
most recent affirmation of the determination previously 
entered.  The case has been returned to the Board for further 
appellate review. 

When the veteran filed his appeal, he indicated that he 
wished to have a hearing at the RO before a member of the 
Board.  In June 2000, the veteran accepted the 
videoconference hearing in lieu of an in-person hearing.  The 
hearing was conducted by the undersigned in July 2000.

It is noted that the issue of service connection for a 
gastroesophageal reflux disease was placed in appellate 
status.  However, as discussed in the Introduction portion of 
the Board's April 2001 decision and remand, the matter was 
withdrawn.  See Tomlin v. Brown, 5 Vet. App. 355 (1993); 38 
C.F.R. § 20.204(b) (2002).  Thus, the issue is not before the 
Board for appellate review.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The veteran did not clearly and unmistakably have a heart 
defect, infirmity, or disorder to include hypertension prior 
to his entry into active duty.

3.  Heart disease or injury to include hypertension was not 
manifest during service or within the presumptive one year 
period; currently diagnosed hypertension is not related to 
service. 

4.  The competent probative medical evidence of record links 
the veteran's diagnosed eczema and atopic dermatitis to his 
service in the Persian Gulf. 


CONCLUSIONS OF LAW

1.  There is no clear and unmistakable evidence that a heart 
defect, infirmity, or disorder existed prior to service and 
the presumption of soundness is not rebutted.  38 U.S.C.A. §§ 
1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2002).

2.  Heart disease or injury to include hypertension, was not 
incurred in or aggravated by service; nor may a 
cardiovascular condition to include hypertension be presumed 
to have been incurred during service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 3.307, 
3.309 (2002).

3.  Eczema and atopic dermatitis were incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

In the April 2001 decision to reopen the claim of service 
connection for a heart condition, and remand the issues of 
service connection for a heart condition and a skin disorder, 
the Board discussed the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), which was signed into law in 
November 2000, while the appeal was pending.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).  As noted, this 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

Regarding the duty to notify, the Board notes that as 
instructed in the April 2001 remand, the RO sent the veteran 
a VCAA development letter.  The January 2002 letter informed 
the veteran of the enactment of the VCAA; VA's duty to assist 
in obtaining evidence; what evidence must show for 
entitlement; when and where to send pertinent information; 
what VA had done to assist the claim; and how to contact VA 
for additional assistance.  Furthermore, the Board discussed 
the pertinent provisions of the VCAA in the April 2001 
remand.  Therefore, the duty to notify has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the RO has provided the veteran with notice of the VCAA, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time, because the procedural actions 
of the RO are in agreement with and adhere to the mandates of 
this new law with respect to the duty to notify and the duty 
to assist the veteran in the development of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103; 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. § 
3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  The RO has also accomplished all actions 
requested in the April 2001 remand.  

As noted, the Board remanded this case in April 2001.  By the 
VCAA letter of January 2002, the RO requested that the 
veteran provide information concerning treatment from VA and 
non-VA providers, and furnished him with the appropriate 
authorization forms for non-VA records.  A review of the 
claims file shows that additional treatment records were 
obtained and associated with the claims file.  In December 
2002, it was reported that the veteran did not have any 
further evidence to submit.  See VA Form 119, Report of 
Contact, dated December 2, 2002.  Therefore, all pertinent VA 
records have been secured and associated with the claims 
folder.  

The veteran was also afforded the opportunity for VA 
examinations, which were conducted in July 2002.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits. 


Factual Background

An enlistment examination was conducted in 1987, and 
cardiomegaly was revealed on x-ray.  Also, sinus bradycardia 
was noted.  The report shows that there was no history of 
heart disease and that the veteran was completely 
asymptomatic.  The veteran was counseled and a waiver was 
recommended.  The examination of the skin was normal.  

In view of the finding noted on the examination, a cardiology 
consult was obtained in January 1988.  X-rays were normal and 
cardiomegaly was not shown.  The examiner reported that the 
veteran came with a poor quality echocardiogram that 
purported to show a left ventricle end diastolic diameter of 
6.1 centimeters.  Since the examiner found that this was "so 
out of line" with the electrocardiogram, physical findings, 
x-ray and excellent stress test performance, he repeated the 
echocardiogram.  As the examiner suspected, the heart was 
"perfectly normal" in dimensions.  Ultimately, it was 
determined that there was no cardiomegaly or a heart problem.  

In March 1990, the veteran was seen for complaints of chest 
pain of three days duration.  It was noted that the veteran 
had been suffering from a chest cold, and the examiner 
determined that the veteran had costochondritis secondary to 
his cough.  An x-ray was obtained in July 1990 due to trauma 
suffered while playing basketball.  The x-ray revealed a 
normal chest.  

A Conversation Record of December 1990 related to the veteran 
being sent overseas, shows that specifics were needed on the 
veteran considering a profile on the heart.  The reply 
reflects the report of no heart disease.  

During service, the veteran's blood pressure reading was 
taken many times.  The results were as follows.  On 
enlistment examination, the blood pressure reading was 
110/60.  In November 1988, the blood pressure reading was 
128/70.  In February 1989, the blood pressure reading was 
127/99.  In September 1989, the blood pressure reading was 
100/70.  In January 1990, the blood pressure reading was 
142/70.  In March 1990, blood pressure readings were 100/50 
and 102/60.  In June 1990, blood pressure readings were 
100/80 and 108/60.  In July 1990, the blood pressure reading 
was 111/35.  In May 1991, the blood pressure reading was 
115/65.  In June 1991, the blood pressure reading was 104/44.  
The Board observes that the February 1989 blood pressure 
reading was higher than the other readings, however, as shown 
in the record, thereafter, his blood pressure reading 
returned to being lower over the next two years of service.  
The veteran was never diagnosed as having hypertension.  

Pursuant to the October 1991 claim of entitlement to service 
connection for an enlarged heart, a VA examination was 
conducted in December 1991.  The examination report shows 
that the skin was found to be normal.  At that time, the 
veteran's blood pressure reading was 126/70.  The examiner 
noted a history of cardiac enlargement.  The examiner 
commented that the examination showed cardiac dullness, 0.5" 
to the left of the mid-clavicular line, but otherwise normal 
size and sounds without murmurs or irregularities.  The 
examiner also noted that the veteran's only chest complaints 
had been mild shortness of breath and occasional chest pains 
on severe exercise, which were felt to be due to gas.  The 
diagnosis was history of cardiac enlargement.  No current 
active diagnosis was rendered.  

In a May 1998 report John E. Jenkins, M.D., noted the 
veteran's complaints of dry hyperpigmented skin over the legs 
and arms.  Dr. Jenkins observed that the condition was 
unresponsive to Lamisil and was without fungal infection.  
The veteran was referred to dermatology to rule out 
psoriasis.  

The veteran's skin complaints were evaluated by Wayne G. 
Woods, M.D., in June 1998.  Dr. Woods found that 
dermatologically relevant and clinically significant symptoms 
with respect to eyes, ears, nose, respiratory, 
cardiovascular, gastrointestinal, genito-urological, 
musculoskeletal, neurological and endocrine, were not found 
to be contributory.  The veteran did not have any allergies.  
He reported an assessment of nummular eczema and contact 
dermatitis.  

Treatment records, dated from 1998 to 2000, reflect the 
report of hypertension. The records also show that Norvasc 
had been prescribed. 

The veteran was evaluated in the Persian Gulf Registry Clinic 
in June 1999, and dermatitis was detected.  It was noted that 
the veteran's physician told him that his condition was due 
to too many baths, and it was also noted that the veteran was 
possibly exposed during his Persian Gulf service.  The 
examiner noted an assessment of a rash secondary to the 
Persian Gulf War versus allergies.  

The examination report reflects a finding of a slightly 
enlarged heart and hypertension.  An x-ray revealed mild 
cardiomegaly with minimal vascular prominence.  The examiner 
noted an impression of rule out atrial septal defect, and 
that the examination was otherwise normal.

A dermatology consult was obtained in October 1999.  The 
veteran reported an eight to nine year history of 
intermittent rashes of the arms and legs.  The examiner 
diagnosed nummular eczema.  

The veteran was afforded a VA general medical examination in 
February 2000.  The examiner noted a review of the claims 
folder in the report.  The veteran reported his skin 
complaints and the examiner diagnosed nummular eczema.  

Regarding the cardiovascular system, the examiner stated that 
the veteran was asymptomatic.  The history of hypertension 
was discussed.  The examination did not reveal an enlargement 
of the heart.  The examiner diagnosed hypertension and noted 
that it was under treatment and asymptomatic.  The 
electrocardiogram was normal with sinus bradycardia.  X-rays 
taken for the examination were compared with those taken in 
December 1991, and they and revealed mild cardiomegaly.  The 
diagnosis was hypertension, under treatment, asymptomatic, 
with normal electrocardiogram with sinus brachycardia.  

As noted, the veteran appeared and testified at a 
videoconference hearing conducted by the undersigned in July 
2000.  The veteran testified that prior to service, he was 
relatively active in sports and activities, and did not have 
cardiovascular problems. At the time of his entrance into 
service, he was told about the enlarged heart.  He was 
considered physically able to enter service following tests.  
During basic training, he would have chest pain when running.  
However, he wanted to remain in the military, and did not 
complain much.  The veteran also testified that he was a bit 
overweight and had gone on sick call in reference to 
headaches and elevated blood pressure.  Other than the 
inability to engage in the same type of activities, the 
veteran did not have problems with the heart.  After service, 
he continued to have problems with headaches when active.  On 
medical visits, he was told of elevated blood pressure.  A 
change in diet was recommended and Norvasc was prescribed.  
He had been taking the medication for three years.  

Regarding the skin, the veteran reported that he may have 
been exposed to various chemicals and dust during his service 
in the Persian Gulf because his mask did not feel completely 
sealed.  Since that time, he started to notice different 
lesion on his legs and arms.  Initially, he tried to use home 
remedies, but eventually ended up seeking medical treatment.  

VA records dated in 2001, reflect ongoing treatment for 
nummular eczema.  The records also show that the veteran was 
seen for complaints of sharp pain in the left chest.  

In support of the claim, the veteran's spouse submitted a 
statement dated in January 2002.  She reported that the 
veteran did not have a skin problem until he returned from 
the Persian Gulf.  She also noted that the veteran had 
expressed his anxiety over having a heart attack since he 
learned of his enlarged heart.  She felt that the trauma of 
being in a war contributed to his hypertension.  

In another January 2002 statement, an acquaintance of the 
veteran reported the appearance of rashes on the veteran's 
legs.  He noted that he had known the veteran since 1997.

Pursuant to the development request in the Board's remand of 
April 2001, a VA examination was conducted in July 2002.  The 
veteran's hypertension and skin disorder were examined.

Regarding hypertension, the examiner acknowledged a review of 
the claims folder in the report.  The examiner noted the 
history of one elevated blood pressure reading during 
service, the veteran's diagnosis of hypertension in 1998, and 
the fact that he had been on medication since 1998 for the 
treatment of hypertension.  The examiner also noted that 
while the veteran's enlistment examination originally showed 
an enlargement of the heart, he was thereafter extensively 
evaluated by a cardiologist.  After a very vigorous 
examination, the cardiologist was not able to document any 
evidence of heart disease or high blood pressure and the 
cardiologist determined that the previous echocardiogram 
which had shown the enlarged heart was of poor quality.  The 
cardiologist concluded that there was no evidence of heart 
disease or cardiac problems.  The examiner also noted that 
the post-service December 1991 examination did not mention 
heart disease, showed normal blood pressure, and x-rays 
revealed a normal-sized heart.  Currently, the examiner noted 
that the veteran was able to walk 2-3 miles, 3 times per 
week.  He was also able to participate in strenuous 
activities without chest pain or shortness of breath.  The 
veteran's blood pressure was 130/80 bilaterally times three 
(with the veteran on medication), his chest was clear to 
percussion and auscultation, the cardiac examination was 
unremarkable, there was no pedal edema, and he had good pedal 
pulses.  The diagnosis was essential hypertension with no 
evidence of heart disease.  The examiner noted that the 1991 
and 1998 examiners' conclusions that there was no 
hypertension and no heart disease, indicates that the veteran 
did not get heart disease until later than his time in 
service.  Therefore, the examiner opined, that the service 
did not cause or did not have any effect on his developing 
essential hypertension.  

On examination of the skin, the examiner noted a diagnosis of 
atopic dermatitis.  An opinion regarding the connection to 
service was stated in an addendum of September 2002.  The 
examiner opined that the condition is directly related to the 
veteran's active service and is probably exacerbated by the 
fact that it was not diagnosed immediately.  The examiner 
stated the belief that the veteran's active service made the 
condition worse, and that the delay of the diagnosis may have 
led to a more chronic course of the disease.  


Analysis

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, while the veteran is a 
wartime veteran, the record does not show that he incurred a 
heart or skin disorder during combat.  Thus, 38 U.S.C.A. § 
1154(b) is not for application.

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, including hypertension, will be 
presumed to have been incurred during service, if manifested 
to a compensable degree within the year after service.  
38 C.F.R. §§ 3.307, 3.309.

The law provides that a veteran is presumed in sound 
condition except for defects, infirmities, or disorders noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the injury or disease existed 
prior to service will rebut the presumption.  38 U.S.C.A. § 
1111.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

As noted, generally, veterans are presumed to have entered 
service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions,"  Id. at (b)(1).


Service Connection for a Cardiovascular Disorder to include 
Hypertension

On the enlistment examination, cardiomegaly was revealed on 
x-ray.  Also, sinus bradycardia was noted.  The report shows 
that there was no history of heart disease and that the 
veteran was completely asymptomatic.  In view of the finding 
noted on the examination, a cardiology consult was obtained 
in January 1988.  X-rays were normal and cardiomegaly was not 
shown.  The examiner reported that the veteran came with a 
poor quality echocardiogram that purported to show a left 
ventricle end diastolic diameter of 6.1 centimeters.  Since 
the examiner found that this was "so out of line" with the 
electrocardiogram, physical findings, x-ray and excellent 
stress test performance, he repeated the echocardiogram.  As 
the examiner suspected, the heart was "perfectly normal" in 
dimensions.  Ultimately, it was determined that there was no 
cardiomegaly or a heart problem.  

The Board must determine whether, under 38 U.S.C.A. § 1111 
and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

VA law and regulations require that there is clear and 
unmistakable evidence that a heart defect, infirmity, or 
disorder existed prior to service not that this heart defect, 
infirmity, or disorder is productive of residual functional 
impairment at the time of service entry.  In this case, 
cardiomegaly and sinus bradycardia were noted on the 
enlistment examination.  However, further evaluation was 
conducted in order to resolve whether in fact the veteran 
actually had a heart defect, infirmity, or disorder.  The 
results were negative.  

Accordingly, the Board finds that the veteran did not clearly 
and unmistakably have a heart defect, infirmity, or disorder 
prior to his entry into active duty.  Thus, there is no clear 
and unmistakable evidence that a heart defect, infirmity, or 
disorder existed prior to service and the presumption of 
soundness is not rebutted.

Here, the evidence of record shows that during service there 
was a question regarding heart disease, and the post-service 
records show that the veteran has been diagnosed with 
hypertension since his separation from service.  Therefore, 
there is evidence in the record that shows a current 
cardiovascular condition.  However, the evidence of record 
does not support the claim of service connection.

With respect to hypertension, the record shows and a VA 
examiner acknowledged one elevated blood pressure reading 
during service.  However, subsequently, over the next 2 
years, the blood pressure readings were all lower and no 
diagnosis of hypertension was made during service or within 
the first year after the veteran's separation from service.  
The veteran was first diagnosed as having hypertension in 
1998, approximately seven years after the veteran's discharge 
from service.  Furthermore, the medical opinion secured on VA 
examination of July 2002 indicated that the veteran's 
hypertension was not shown on post-service VA examinations 
and the current diagnosis was not related to service.  

As noted, the service records do show that the examiners felt 
the need to evaluate the veteran's heart due to findings 
noted on an examination conducted in 1987.  However, the 
January 1988 consult report reflects a medical opinion 
indicating that the veteran's heart was normal and that there 
was no heart problem.  When the matter was raised again in 
1990, there was confirmation of the absence of a heart 
problem.  Therefore, the service medical records show that 
any questions concerning the veteran's heart had been 
resolved.  Further confirmation of this conclusion appears in 
the VA examination reports of 1991, 2000, and 2002, as they 
revealed a normal heart and no heart disease.  In 2002, the 
VA examiner specifically addressed this issue in the report 
and found no connection between the later development of 
hypertension and the veteran's service.  The only remaining 
evidence in support of this appeal consists of lay 
statements.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Here, those with the requisite medical 
expertise have opined that the veteran's hypertension is not 
connected to service and that his heart is normal.  The Board 
finds that the opinion of a medical examiner is competent 
while the lay opinion is not.  Therefore, the claim of 
service connection for a heart condition, to include 
hypertension is denied.  

Thus, the Board finds that heart disease or injury to include 
hypertension was not manifest during service or within the 
presumptive one year period.  Further, the veteran's 
currently diagnosed hypertension is not related to service.  
Accordingly, the Board concludes that heart disease or injury 
to include hypertension, was not incurred in or aggravated by 
service; nor may a cardiovascular condition be presumed to 
have been incurred during service.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection for a Skin Disorder

In this case, the service medical records are silent with 
regard to reported problems with the skin.  However, the 
post-service records clearly show that the veteran has 
complained of rashes appearing on various areas on his body.  
The records also show that when seen for these complaints, he 
has been diagnosed with various disorders such as eczema and 
dermatitis.  The reports are consistent with regard to the 
veteran's dating the appearance of the rashes to the period 
shortly following his service in the Persian Gulf.  In fact, 
the veteran's spouse reported that she noticed a difference 
in the appearance of his skin after he came home from 
service.  Therefore, the Board finds that the evidence does 
show that the veteran developed rashes shortly after his 
return from service.  

With regard to the actual medical evidence of record, the 
Board points out that Dr. Woods' report shows that other 
clinically significant symptoms were considered 
noncontributory, and the consideration of the rash as 
secondary to the veteran's presence in the Persian Gulf 
appears in the Persian Gulf Registry examination of June 
1999.  More importantly, after reviewing the claims folder, 
the veteran, and his complaints, in 2002 the VA examiner 
found a nexus between the veteran's service and the current 
rashes diagnosed as eczema and atopic dermatitis.  Therefore, 
the preponderance of the evidence of record supports the 
veteran's claim.



ORDER

Service connection for heart disease, including hypertension, 
is denied.  

Service connection for eczema and atopic dermatitis is 
granted.  



____________________________________________
	J. CONNOLLY JEVTICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

